Case 1:18-cv-09221-VM Document 32 Filed 05/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee xX
SAM SAMAAN, :

Plaintiff,

: 18 Civ. 9221 (VM)
-against- : ORDER

CITY OF NEW YORK, et al., :

Defendants. :
ae ee ee ee ee xX

VICTOR MARRERO, U.S.D.J.:

By letter dated May 7, 2020, defendants in the
above-captioned action submitted a status report setting forth
their view regarding further litigation in this case. (See Dkt.
No. 31.) Plaintiff is hereby ordered to respond to defendants’

letter by letter not to exceed three pages by May 12, 2020.

SO ORDERED:

Dated: New York, New York
8 May 2020

    

JL gl f

ao Victor Marrero
U.S. Ded.
